Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated November 28, 2007 between Arch Capital
Group Ltd., a Bermuda corporation (the “Company”), and Constantine Iordanou (the
“Executive”).

 

The parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01.                                         Definitions. For purposes
of this Agreement, the following terms have the meanings set forth below:

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Companies; (b) the Executive’s conviction of, or plea of nolo contendere to, any
felony or any misdemeanor involving moral turpitude; (c) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness) or willful failure or refusal by the Executive to
perform his duties and responsibilities, without the same being corrected within
thirty (30) days after being given written notice thereof; (d) continued and
habitual use of alcohol by the Executive to an extent which materially impairs
the Executive’s performance of his duties, without the same being corrected
within thirty (30) days after being given written notice thereof; (e) the
Executive’s use of illegal drugs, without the same being corrected within thirty
(30) days after being given written notice thereof; or (f) the material breach
by the Executive of any of the provisions contained in this Agreement,
including, without limitation, Section 3.01 and Section 11.01, without the same
(other than in the case of Section 11.01) being corrected within thirty (30)
days after being given written notice thereof.

 

“Companies” means the Company and its Subsidiaries.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Companies in
connection with their business. It shall not include information (a) required to
be disclosed by court or administrative order; (b) lawfully obtainable from
other sources or which is in the public domain through no fault of the
Executive; or (c) the disclosure of which is consented to in writing by the
Companies.

 

“Date of Termination” has the meaning set forth in Section 5.07.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

“Good Reason” means, without the Executive’s written consent, (a) any material
diminution of the duties or responsibilities of the Executive, without the same
being corrected within thirty (30) days after being given written notice
thereof; or (b) any material breach by the Companies of the provisions contained
in this Agreement, without the same being corrected within thirty (30) days
after being given written notice thereof. For purposes of clause (a), a material

 

--------------------------------------------------------------------------------


 

diminution of duties or responsibilities shall include, without limitation,
either of the following:  (i) a requirement that the Executive report to anyone
other than the Board of Directors of the Company; or (ii) if, following an event
or series of events where any Person or group of related Persons under common
control that engages in a substantial property and casualty insurance or
reinsurance business (the “Acquiror”), other than a Permitted Person, are or
become the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of voting securities of the Company representing more than 50% of the total
voting power of all then outstanding voting securities of the Company, the
Executive is no longer the chief executive officer of the ultimate parent
company of the parent/subsidiary group then including the Company, the Acquiror
and their Subsidiaries. For purposes of this paragraph, “Permitted Persons”
means (A) the Company; (B) any Related Party; (C) Warburg Pincus or any of its
subsidiaries or any investment funds managed or controlled by Warburg Pincus or
any of its subsidiaries; or (D) any group (as defined in Rule 13b-3 under the
Exchange Act) comprised of any or all of the foregoing; and “Related Party”
means (A) a majority-owned subsidiary of the Company; (B) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any majority-owned subsidiary of the Company; or (C) any entity, 50% or more of
the voting power of which is owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of voting
securities of the Company immediately prior to the transaction. The Executive
shall be required to give the Company written notice that an event or condition
constituting Good Reason has occurred within ninety (90) days after such
occurrence.

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Notice of Termination” has the meaning set forth in Section 5.06.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership

 

2

--------------------------------------------------------------------------------


 

or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes of this definition, a Person or Persons
will be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01.                                         Employment. The Company
shall continue to employ the Executive, and the Executive shall accept
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on November 28, 2007 (the date of the
beginning of such period to be referred to herein as the “Start Date”) and
ending as provided in Section 5.01 (the “Employment Period”).

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01.                                         Position and Duties.
During the Employment Period, the Executive shall serve as President and Chief
Executive Officer of the Company and shall have such responsibilities, powers
and duties as may from time to time be prescribed by the Board of Directors of
the Company; provided that such responsibilities, powers and duties are
substantially consistent with those customarily assigned to individuals serving
in such position at comparable companies. During the Employment Period the
Executive shall devote substantially all of his working time and efforts to the
business and affairs of the Companies. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person or for-profit organization not related to the business of
the Companies, whether for compensation or otherwise, without prior written
consent of the Company. Notwithstanding the foregoing, the Executive may
continue to serve as a non-employee director of the Insurance Service Office (or
any successor thereto) and a reasonable number of non-profit organizations so
long as such service does not interfere with the performance of the Executive’s
duties hereunder.

 

SECTION 3.02.                                         Company Board Seat. During
the Employment Period, the Company shall use its best efforts to cause the
Executive to be elected to the Board of Directors of the Company. In the event
that the Executive’s employment with the Company terminates for any reason, the
Executive shall resign from the Board of Directors of the Company and any
committee of such Board of Directors on which he serves.

 

SECTION 3.03.                                         Work Permits. The
Executive shall use his best efforts to obtain, maintain and renew suitable (for
the purposes of the Executive’s contemplated employment by the Company) work
permit by the Bermuda government authorities and any other permits required

 

3

--------------------------------------------------------------------------------


 

by any Bermuda government authority. The Company shall be responsible for all
permit fees.

 

SECTION 3.04.                                         Work Location. While
employed by the Company hereunder, the Executive shall perform his duties at the
offices of the Company in Bermuda. The Executive shall travel to such places
outside of Bermuda on the business of the Company in such manner and on such
occasions as his duties may require. There are currently no disciplinary or
grievance procedures in place, there is no collective agreement in place, and
there is no probationary period.

 

SECTION 3.05.                                         Relocation. Upon the
termination of the Executive’s employment for any reason, the Company shall
reimburse the Executive for all reasonable expenses incurred by him for
relocating all of his household items to the United States and airfare for the
Executive and his family to return to the United States, in each case, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses. Any such expenses must be incurred by the Executive not later
than the last day of the calendar year following the calendar year in which the
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company occurs. Any such reimbursement shall be
made promptly by the Company and, in all events, no later than the last day of
the second calendar year following the calendar year in which the Executive’s
“separation from service” with the Company occurs.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01.                                         Base Salary. During the
Employment Period, the Executive’s base salary will be $1,000,000 per annum (the
“Base Salary”). The Base Salary shall be payable monthly on the 15th day of each
month, two weeks in arrears and two weeks in advance. Normal hours of employment
are 8:30 a.m. to 5:00 p.m., Monday through Friday. The Base Salary has been
computed to reflect that the Executive’s duties are likely, from time to time,
to require more than the normal hours per week and the Executive shall not be
entitled to receive any additional remuneration for work outside normal hours.
Annually during the Employment Period, the Board of Directors of the Company
shall review with the Executive his job performance and compensation, and, if
deemed appropriate by the Board of Directors of the Company, in its discretion,
the Executive’s Base Salary may be increased.

 

SECTION 4.02.                                         Bonuses. In addition to
the Base Salary, the Executive shall participate in an annual bonus plan on
terms established from time to time by the Board of Directors of the Company, in
consultation with the senior executives of the Company, including the Executive.
The Executive’s target annual bonus will be 100% of his Base Salary.

 

SECTION 4.03.                                         Benefits. In addition to
the Base Salary, and any bonuses payable to the Executive pursuant to this
Agreement, the Executive shall be entitled to the following benefits during the
Employment Period:

 

4

--------------------------------------------------------------------------------


 

(a)                such major medical, life insurance and disability insurance
coverage as is, or may during the Employment Period, be provided generally for
other senior executive officers of the Company as set forth from time to time in
the applicable plan documents;

 

(b)               in addition to the usual public holidays and eight (8) paid
days off for sick leave, a maximum of four (4) weeks of paid vacation annually
during the term of the Employment Period (Section 11 of the Bermuda Employment
Act 2000 shall otherwise not apply to the Executive’s employment hereunder);

 

(c)                benefits under any plan or arrangement available generally
for the senior executive officers of the Company, subject to and consistent with
the terms and conditions and overall administration of such plans as set forth
from time to time in the applicable plan documents;

 

(d)                 payment by the Company of the reasonable cost of preparation
of annual tax returns and associated tax planning on a basis no less favorable
than such arrangements provided on the date hereof to similarly situated senior
executives residing in Bermuda, and the cost paid by the Company under this
Section 4.03(d) for one calendar year may not affect such cost paid by the
Company in any other calendar year;

 

(e)                  payment by the Company of an amount equal to the excess, if
any, of the amount of income and employment taxes payable by the Executive to
Bermuda, New York and any other governmental taxing authority over the amount
that would have been payable by the Executive had he resided in New York for the
entire calendar year, such reimbursement to be made on or before the last day of
the calendar year following the calendar year for which the excess tax was
incurred, and the amount eligible for reimbursement under this Section 4.03(e)
in one calendar year shall not affect the amount eligible for reimbursement
hereunder in any other calendar year; and

 

(f)                    other fringe benefits customarily provided to similarly
situated senior executives residing in Bermuda.

 

SECTION 4.04.                                         Expenses. The Company
shall reimburse the Executive for all reasonable expenses incurred by him in the
course of performing his duties under this Agreement which are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses (“Reimbursable Expenses”), subject to
the Companies’ requirements with respect to reporting and documentation of
expenses. During the Employment Period any private aircraft owned or leased by
the Companies at such time (if any), or such other air transportation as is
reasonably acceptable to the Executive, shall be made available to him upon his
reasonable request and at the Company’s expense for travel between Bermuda and
the New York Metropolitan area, and the level of eligible aircraft use for one
calendar year under this Agreement will not affect the level of eligible
aircraft use for any other calendar year.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.05.                                         Stock Options and
Restricted Stock. The Executive shall be eligible to participate in Company’s
Long Term Incentive and Share Award Plans (and any similar plan adopted by the
Company) under which awards of options or other stock-based awards may be
granted by the Board of Directors of the Company. In consideration for the
Executive’s entering into this Agreement, the following awards of restricted
Company common stock granted to the Executive by the Company shall,
notwithstanding any provision in the applicable award agreement to the contrary,
become vested in full on November 28, 2007: 13,333 shares granted on February
23, 2006 (6667 shares under such grant have already vested) and 45,000 shares
granted on May 11, 2007.

 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01.                                         Term. The Employment
Period will terminate on the fifth anniversary of the Start Date unless
otherwise agreed by the parties; provided, that (a) the Employment Period shall
terminate prior to such date upon the Executive’s death or Permanent Disability,
and (b) the Employment Period may be terminated at any time by the Company upon
30 days’ prior written notice to the Executive or by the Executive upon 60 days’
prior written notice to the Company. In addition, this Agreement will be
automatically extended on the same terms and conditions for successive one year
periods following the original five (5) year term until either the Company or
the Executive, at least twelve (12) months prior to the expiration of the
original term or any extended term, shall give written notice of their intention
not to renew the Agreement (it being understood that any such notice by the
Company or the Executive shall not be considered a termination of employment by
the Company or the Executive for purposes of Section 5.03).

 

SECTION 5.02.                                         Termination Due to Death
or Permanent Disability. If the Employment Period shall be terminated due to the
death of the Executive, the Executive’s estate or legal representative shall be
paid solely (except as provided in Section 5.05 below) (i) a portion of the
bonus (if any) that would have been payable to the Executive for the year of
termination as determined by the Board of Directors in accordance with the
annual bonus plan, prorated for the portion of the bonus year during which he
was employed by the Company, and (ii) an amount equal to two times the sum of
the Base Salary and the target annual bonus set forth in Section 4.02. Such
amount will be payable in a lump sum within ninety days (with the payment date
within such period as determined by the Company) following the Executive’s death
and shall be offset by any proceeds received by the Executive’s estate or legal
representative from any life insurance coverages provided by the Company or any
of its affiliates. If the Employment Period shall be terminated by reason of a
termination of employment due to the Permanent Disability of the Executive, the
Executive (or his legal representative) shall be paid solely (except as provided
in Section 5.05 below) (i) a portion of the bonus (if any) that would have been
payable to the Executive for the year of termination as determined by the Board
of Directors in accordance with the annual bonus plan, prorated for the portion
of the bonus year during which he was employed by the Company, which shall be
paid on March 15 of the year following the year that the Executive becomes
Permanently Disabled, and (ii) at a rate equal to 40% of the Base Salary on a
monthly basis during the period beginning on the date of the Executive’s
Permanent Disability up to the month in which the Executive reaches age 65,
offset by any proceeds received by the

 

6

--------------------------------------------------------------------------------


 

Executive or his legal representative from any disability insurance coverages
provided by the Company or any of its affiliates. In addition, promptly
following any such termination, the Executive (or his estate or legal
representative) shall also be reimbursed all Reimbursable Expenses incurred by
the Executive prior to such termination.

 

SECTION 5.03.                                         Termination for Good
Reason or Without Cause. If the Employment Period shall be terminated (a) by the
Executive for Good Reason or (b) by the Company not for Cause, subject to
reduction as set forth in Section 12.01, the Executive shall be paid solely
(except as provided in Section 5.05 below) (i) a portion of the bonus (if any)
that would have been payable to the Executive for the year of termination as
determined by the Board of Directors in accordance with the annual bonus plan,
prorated for the portion of the bonus year during which he was employed by the
Company, and (ii) an amount equal to two times the sum of the Base Salary and
the target annual bonus set forth in Section 4.02. Subject to Section 13.10
below, such amount will be paid in equal monthly installments for a period of
eighteen (18) months commencing on the first month anniversary of the Date of
Termination and continuing on each of the following seventeen (17) monthly
anniversaries thereof. In addition, promptly following any such termination, the
Executive shall also be reimbursed all Reimbursable Expenses incurred by the
Executive prior to such termination.

 

SECTION 5.04.                                         Termination for Cause or
Other Than Good Reason. If the Employment Period shall be terminated (a) for
Cause, or (b) as a result of the Executive’s resignation or leaving of his
employment, other than for Good Reason, the Executive shall be entitled to
receive solely the Base Salary through the Date of Termination and reimbursement
of all Reimbursable Expenses incurred by the Executive prior to such
termination.

 

SECTION 5.05.                                         Benefits. If the
Employment Period is terminated as a result of a termination of employment as
specified in Section 5.02 or 5.03, the Executive and his spouse shall continue
to receive major medical insurance coverage benefits from the Company’s plan in
effect at the time of such termination, at the expense of the Company, for a
period equal to the lesser of (x) eighteen (18) months following the Date of
Termination or (y) if applicable, until the Executive is provided by another
employer with benefits substantially comparable (with no preexisting condition
limitations) to the benefits provided by such plan. The statutory health care
continuation coverage period under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), will commence at the end of such period. In
addition, if the Employment Period is terminated as a result of a termination of
employment as specified in Section 5.02 or 5.03, any unvested stock options and
any unvested shares of restricted stock of the Company granted to the Executive
under Section 4.05 shall vest in accordance with the terms of the applicable
award agreements. Except as otherwise required by mandatory provisions of law,
all of the Executive’s rights to fringe and other benefits under this Agreement
or other plans or arrangements of the Companies, if any, accruing after the
termination of the Employment Period as a result of a termination of employment
as specified in Section 5.04 will cease upon such termination; provided, that
the foregoing shall not apply with respect to the Executive’s rights as set
forth in any deferred compensation plans maintained by the Company or its
affiliates, and under Section 11.03.

 

SECTION 5.06.                                         Notice of Termination. Any
termination by the Company or by the Executive for any reason shall be
communicated by written Notice of Termination to the other

 

7

--------------------------------------------------------------------------------


 

party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision indicated.

 

SECTION 5.07.                                         Date of Termination. “Date
of Termination” shall mean (a) if the Employment Period is terminated as a
result of a Permanent Disability, five (5) days after a Notice of Termination is
given, (b) if the Employment Period is terminated for Good Reason, the date
specified in the Notice of Termination consistent with the terms hereof, (c) if
the Employment Period is terminated for Cause, the date designated by the
Company in the Notice of Termination, (d) if the Employment Period terminates
due to expiration of the term of this Agreement, the date the term expires, and
(e) if the Employment Period is otherwise terminated under Section 5.01, after
the applicable notice period specified in such section has elapsed.

 

SECTION 5.08.                                         Separation From Service.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
Section 5.02, 5.03 and Section 5.05, the Executive will be deemed to have
terminated his employment on the date of his “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company, the Employment
Period will be deemed to have ended on the date of his “separation from service”
with the Company, and the Date of Termination will be deemed to be the date of
his “separation from service” with the Company.

 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01.                                         Nondisclosure and Nonuse
of Confidential Information. The Executive will not disclose or use at any time
during or after the Employment Period any Confidential Information of which the
Executive is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure or use is directly related to and
required by the Executive’s performance of duties assigned to the Executive
pursuant to this Agreement.

 

ARTICLE 7

 

INTELLECTUAL PROPERTY

 

SECTION 7.01.                                         Ownership of Intellectual
Property. In the event that the Executive as part of his activities on behalf of
the Companies generates, authors or contributes to any invention, design, new
development, device, product, method of process (whether or not patentable or
reduced to practice or comprising Confidential Information), any copyrightable
work (whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Companies as now or hereinafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Companies and hereby assigns all right title
and interest in and to such Intellectual Property to the Companies. Any
copyrightable work prepared in whole or in part by the Executive during the
Employment Period will be deemed “a work made

 

8

--------------------------------------------------------------------------------


 

for hire” under Section 201(b) of the United States Copyright Act of 1976, as
amended, and the Companies will own all of the rights comprised in the copyright
therein. The Executive will cooperate with the Companies to protect the
Companies’ interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Companies, whether such requests occur prior to or after termination of
Executive’s employment hereunder).

 

ARTICLE 8

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01.                                         Delivery of Materials upon
Termination of Employment. As requested by the Company, from time to time and
upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all copies and
embodiments, in whatever form or medium, of all Confidential Information or
Intellectual Property in the Executive’s possession or within his control
(including written records, notes, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information or
Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Company.

 

ARTICLE 9

 

NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01.                 Noncompetition. The Executive acknowledges that
during his employment with the Company, he will become familiar with trade
secrets and other Confidential Information concerning the Companies and their
respective predecessors, and that his services will be of special, unique and
extraordinary value to the Companies. In addition, in consideration of the
rights to the payments set forth in Article 5 of this Agreement, the Executive
hereby agrees that at any time during the Employment Period, and for a period
ending eighteen (18) months after the termination of Executive’s employment (the
“Noncompetition Period”), he will not directly or indirectly own, manage,
control, participate in, render services (as an employee, consultant or in any
other capacity) for or in any manner engage in any business competing with the
insurance and reinsurance businesses of the Companies as such businesses exist
as of the termination of Executive’s employment, within any geographical area in
which the Companies engage in such businesses; provided, however, that, if such
termination is by the Company not for Cause or by the Executive for Good Reason
under Section 5.03, the Executive shall be bound by this Section 9.01 only to
extent that the Company provides to the Executive the benefits set forth in
Section 5.03 and Section 5.05; provided, further, that, if such termination is
due to (i) the expiration of the original five year term of this Agreement or
any extended term or (ii) by reason of Executive’s resignation or leaving of his
employment other than for Good Reason, the Executive shall be bound by this
Section 9.01 for the period of up to eighteen (18) months that the Company, at
its sole option, within thirty (30) days following such termination, specifies
in a written election given to the Executive, and the Company shall (a) pay the
Executive an amount equal to two times the sum of the Base Salary and the target
annual bonus set

 

9

--------------------------------------------------------------------------------


 

forth in Section 4.02 prorated for the period selected by the Company and
identified in the above-referenced written election (such amount to be paid,
subject to Section 13.10 below, in eighteen (18) equal monthly installments
beginning, subject to Section 13.10 below, one month following the Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company and continuing for the next seventeen (17) months
thereafter), and (b) provide the benefits set forth in Section 5.05. It shall
not be considered a violation of this Section 9.01 for the Executive to be a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation. In addition, it shall not be
considered a violation of this Section 9.01 for the Executive to provide
services in a non-managerial capacity to a non-risk bearing entity (for example,
as an insurance broker or analyst).

 

SECTION 9.02.                                         Nonsolicitation. The
Executive hereby agrees that (a) during the Employment Period and for a period
of eighteen (18) months after the termination of Executive’s employment (the
“Nonsolicitation Period”) the Executive will not, directly or indirectly through
another entity, induce or attempt to induce any employee of the Companies to
leave the employ of the Companies, or in any way interfere with the relationship
between the Companies and any employee thereof and (b) during the
Nonsolicitation Period, the Executive will not induce or attempt to induce any
customer, supplier, client, insured, reinsured, reinsurer, broker, licensee or
other business relation of the Companies to cease doing business with the
Companies.

 

SECTION 9.03.                                         Enforcement. If, at the
enforcement of Sections 9.01 or 9.02, a court holds that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances will be substituted for the stated duration, scope or
area and that the court will be permitted to revise the restrictions contained
in this Article 9 to cover the maximum duration, scope and area permitted by
law.

 

ARTICLE 10

 

EQUITABLE RELIEF

 

SECTION 10.01.                                   Equitable Relief. The Executive
acknowledges that (a) the covenants contained herein are reasonable, (b) the
Executive’s services are unique, and (c) a breach or threatened breach by him of
any of his covenants and agreements with the Companies contained in Sections
6.01, 7.01, 8.01, 9.01 or 9.02 could cause irreparable harm to the Companies for
which they would have no adequate remedy at law. Accordingly, and in addition to
any remedies which the Companies may have at law, in the event of an actual or
threatened breach by the Executive of his covenants and agreements contained in
Sections 6.01, 7.01, 8.01, 9.01 or 9.02, the Companies shall have the absolute
right to apply to any court of competent jurisdiction for such injunctive or
other equitable relief as such court may deem necessary or appropriate in the
circumstances, and the Companies will be entitled to enforce such rights
specifically, without posting a bond or other security.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 11

 

REPRESENTATIONS; CERTAIN COVENANTS

 

SECTION 11.01.                                   Executive Representations. The
Executive hereby represents and warrants to the Company that (a) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Executive is a
party or by which he is bound, (b) the Executive is not a party to or bound by
any noncompetition agreement with any other Person and (c) upon the execution
and delivery of this Agreement by the Company, this Agreement will be the valid
and binding obligation of the Executive.

 

SECTION 11.02.                                   Company Representations. The
Company hereby represents and warrants to the Executive that (a) it has all
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and (b) the execution and delivery of
this Agreement by the Company has been duly and validly authorized by all
necessary corporate action. The Company also agrees to use reasonable best
efforts to maintain an effective Registration Statement on Form S-8 (or any
similar successor form) covering the issuance to the Executive of (i) any shares
of the Company’s common stock upon the exercise of any options granted under a
plan of the Company and (ii) any shares of restricted common stock of the
Company granted under a plan of the Company.

 

SECTION 11.03.                                   General Indemnification. The
Company agrees that if the Executive is made a party, or is threatened to be
made a party, to any pending or threatened action, suit or proceeding, whether
civil, criminal, administrative or investigative (each, a “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, the Executive shall be indemnified and held harmless by the
Company to the fullest extent permitted or authorized by applicable law and the
Company’s certificate of incorporation or bylaws, against all cost, expense,
liability and loss reasonably incurred or suffered by the Executive in
connection therewith, including, without limitation, attorneys’ fees and
disbursements and judgments, and the Company shall advance expenses in
connection therewith, to the fullest extent permitted or authorized by
applicable law and the Company’s certificate of incorporation or bylaws. Such
indemnification shall continue as to the Executive even if he has ceased to be a
director, member, employee or agent of the Company or other entity and shall
inure to the benefit of the Executive’s heirs, executors and administrators. The
Company agrees to continue and maintain a directors’ and officers’ liability
insurance policy covering the Executive to the extent the Company provides such
coverage for its other executive officers.

 

SECTION 11.04.                                   Legal Fees. The Company shall
reimburse the Executive within sixty (60) days after the date hereof for all
reasonable expenses incurred by him for legal advice in finalizing the
Agreement, subject to a maximum of $15,000. In addition, the Company agrees to
pay all legal fees which the Executive may reasonably incur as a result of any
dispute or contest by or with the Company regarding the validity or
enforceability of, or liability under, any provision of this Agreement or
otherwise in connection with the enforcement of this Agreement, unless the
Company substantially prevails on all material causes of action in the dispute
or contest. Following the final determination of the dispute or contest in which
the Executive has substantially prevailed on all material causes of action, the
Company shall pay all such reasonable legal fees and expenses within ten (10)
days following written demand therefor (supported by

 

11

--------------------------------------------------------------------------------


 

documentation of such costs) by the Executive, and the Executive shall make such
written demand within sixty (60) days following the final determination of the
proceeding; provided, however, that such payment shall be made no later than on
or prior to the end of the calendar year following the calendar year in which
the fee or expense is incurred. Notwithstanding the foregoing, in the event a
final determination of the dispute or contest has not been made by December 20
of the year following the calendar year in which the fee or expense is incurred,
the Company shall, within ten (10) days after such December 20, reimburse such
reasonable legal fees and expenses (supported by documentation of such costs)
incurred in the prior taxable year; provided, however, that the Executive shall
return such amounts to the Company within ten (10) business days following the
final determination if the Executive did not substantially prevail on all
material causes of action in the proceeding. The amount of any expenses eligible
for payment under this Section 11.04 during a calendar year will not affect the
amount of any expenses eligible for payment under this Section 11.04 in any
other taxable year.

 

ARTICLE 12

 

CERTAIN ADDITIONAL PAYMENTS

 

SECTION 12.01.                                   Anything in this Agreement or
the Company’s Incentive Compensation Plan to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (including, without limitation, the acceleration of any payment,
award, distribution or benefit), by the Company or any of its affiliates to or
for the benefit of the Executive (whether pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Article 12) (as reduced as set forth in this Section 12.01,
a “Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any corresponding provisions of state or local tax law, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be paid
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any Excise Tax, and any
federal, state and local income tax or employment tax) imposed upon the Gross-Up
Payment and any interest or penalties imposed with respect to such taxes, the
Executive retains from the Gross-Up Payment an amount equal to the Excise Tax
imposed upon the Payments; provided that the Payments, in the aggregate, shall
be reduced (subject to the following sentences of this section) by an amount
equal to the lesser of: (x) the smallest amount possible such that no Payment
would be treated as a “parachute payment” under Section 280G of the Code; and
(y) $2,500,000. The reduction of the Payments, if applicable, shall be made by
reducing the payments under Section 5.03. No reduction shall be made with
respect to any Payment received or otherwise required to be included in income
for federal income tax purposes prior to such event. Notwithstanding anything to
the contrary in the three preceding sentences, if, without regard to any
Gross-Up Payment and without any reduction in Payments, the net amount retained
by the Executive, after subtracting from the Payments otherwise to be made all
taxes imposed thereon (including the Excise Tax), would exceed the after-tax
amount that would be retained by the Executive with the Gross-Up Payment and
after the reduction computed above, then no reduction in Payments shall be made
and no Gross-Up Payment shall be made. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income tax
and employment taxes at the highest marginal rates of federal income and
employment taxation in the calendar year in which

 

12

--------------------------------------------------------------------------------


 

the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence (or, if greater, the state and locality in which the Executive is
required to file a nonresident income tax return with respect to the Payment) on
the date of termination of employment, net of the reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes. In
addition, no reduction shall be made (and no Excise Tax shall be withheld) with
respect to any Payment if the Executive (i) provides to the Company an opinion
of counsel reasonably acceptable to the Company to the effect that no Excise Tax
should be due with respect to the Payments and (ii) releases the Company from
any liability under this Article 12.

 

SECTION 12.02.                                   Subject to the provisions of
Section 12.03, all determinations required to be made under this Article 12,
including the determination of whether a Gross-Up Payment is required and of the
amount of any such Gross-up Payment, shall be made by a “Big 4” accounting firm
(other than the regular outside accounting firm retained by the Company)
selected by the Company and agreed to by the Executive, which agreement shall
not be unreasonably withheld (the “Accounting Firm”), which Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days after the receipt of notice from the Company
that the Executive has received a Payment, or such earlier time as is requested
by the Company. The initial Gross-Up Payment, if any, as determined pursuant to
this Section 12.02, shall be paid to the Executive (or for the benefit of the
Executive to the extent of the Company’s withholding obligation with respect to
applicable taxes) within 10 days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm meeting the requirements
of this Section 12.02 shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 12.03 and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid by
the Company to or for the benefit of the Executive within 10 days after delivery
of copies of a statement setting forth such determination, and the underlying
calculations, to the Company and the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company. If required, the Company shall
enter into an engagement letter with the Accounting Firm containing reasonable
and customary terms and provisions.

 

SECTION 12.03.                                   The Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but not later than ten
business days after the Executive receives written notice of such claim and
shall apprise the Company of the nature of such claim and the date on which such
Claim is requested to be paid. The Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which it gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

 

13

--------------------------------------------------------------------------------


 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 12.03, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax, income tax or employment tax, including interest or penalties with
respect thereto, imposed with respect to such advance; and further provided that
any extension of the statute of limitations relating to the payment of taxes for
the taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

SECTION 12.04.                                   If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 12.03, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Sections 12.01, 12.02 and 12.03) promptly pay to the Company, upon receipt of
the refund, the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 12.03, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the

 

14

--------------------------------------------------------------------------------


 

amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

SECTION 12.05.                                   Anything in this Agreement to
the contrary notwithstanding, except as otherwise provided in Treas. Reg.
Section 1.409A-3(i)(1)(v), in no event shall any payment by the Company pursuant
to this Article 12 be made later than the end of the Executive’s taxable year
next following the Executive’s taxable year in which he remits the related
taxes.

 

ARTICLE 13

 

MISCELLANEOUS

 

SECTION 13.01.                                   Certain Procedures. There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.

 

SECTION 13.02.                                   Consent to Amendments. The
provisions of this Agreement may be amended or waived only by a written
agreement executed and delivered by the Company and the Executive. No other
course of dealing between the parties to this Agreement or any delay in
exercising any rights hereunder will operate as a waiver of any rights of any
such parties.

 

SECTION 13.03.                                   Successors and Assigns. All
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not,
provided that the Executive may not assign his rights or delegate his
obligations under this Agreement without the written consent of the Company;
provided further that the Company may not assign the rights of the Company
hereunder except to a Person that expressly assumes the obligations of the
Company hereunder.

 

SECTION 13.04.                                   Severability. Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

SECTION 13.05.                                   Counterparts. This Agreement
may be executed simultaneously in two or more counterparts, any one of which
need not contain the signatures of more than one party, but all of which
counterparts taken together will constitute one and the same agreement.

 

SECTION 13.06.                                   Descriptive Headings. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement.

 

SECTION 13.07.                                   Notices. All notices, demands
or other communications to be given or delivered under or by reason of the
provisions of this Agreement will be in writing and will be deemed to have been
given when delivered personally to the recipient, two (2) business days after
the date when sent to the recipient by reputable express courier service
(charges prepaid) or four (4) business days after the date when mailed to the
recipient by certified or registered

 

15

--------------------------------------------------------------------------------


 

mail, return receipt requested and postage prepaid. Such notices, demands and
other communications will be sent to the Executive and to the Company at the
addresses set forth below.

 

If to the Executive:

 

To the last address of the Executive on record with the Company.

 

 

 

Copies (which shall not constitute notice) of notices to the Executive shall
also be sent to:

 

 

 

Roberts & Holland LLP
825 Eighth Avenue, 37th Floor
New York, NY  10019
Attn:  David E. Kahen, Esq.

 

 

 

If to the Company:

 

Arch Capital Group Ltd.
Executive Offices:
Wessex House
3rd Floor
45 Reid Street
PO Box HM 339
Hamilton, HM 12
Bermuda
Attn:  General Counsel

 

 

 

Copies (which shall not constitute notice) of notices to the Company shall also
be sent to:

 

 

 

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Attn:  Glenn J. Waldrip, Jr., Esq.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 13.08.                                   Withholding. The Company may
withhold from any amounts payable under this Agreement such federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

 

SECTION 13.09.                                   No Third Party Beneficiary.
This Agreement will not confer any rights or remedies upon any person other than
the Company, the Executive and their respective heirs, executors, successors and
assigns.

 

SECTION 13.10.                                   Section 409A. It is intended
that this Agreement will comply with Section 409A of the Code and any
regulations and guidelines issued thereunder, to the extent the Agreement is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of his “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to
Section

 

16

--------------------------------------------------------------------------------


 

409A(a)(2)(B) of the Code, the portion, if any, of such payment so required to
be delayed shall not be made prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of his “separation from service”, or
(ii) the date of his death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section shall be paid to the
Executive in a lump sum. The Company shall not have any obligation to indemnify
or otherwise protect the Executive from any obligation to pay any taxes pursuant
to Section 409A of the Code.

 

SECTION 13.11.                                   Entire Agreement. This
Agreement (including the documents referred to herein) constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof, including, without limitation,
the Employment Agreement between the Company, Arch Capital Group (U.S.) Inc. and
the Executive, dated as of December 20, 2001, as amended on August 1, 2003.

 

SECTION 13.12.                                   Construction. The language used
in this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction will be applied
against any party. Any reference to any federal, state, local or foreign statute
or law will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The use of the word
“including” in this Agreement means “including without limitation” and is
intended by the parties to be by way of example rather than limitation.

 

SECTION 13.13.                                   Survival. Sections 6.01, 7.01,
8.01 and Articles 9, 10, 12 and 13 will survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period.

 

SECTION 13.14.                                   GOVERNING LAW. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL
BE GOVERNED BY THE INTERNAL LAW OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.

 

SECTION 13.15.                                   Jurisdiction. The parties agree
to the nonexclusive jurisdiction of the federal and state courts situated in New
York County, New York, for the resolution of any dispute arising under this
Agreement or under any stock option or restricted stock agreements between the
Company and the Executive.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

By:

/s/ John D. Vollaro

 

Printed Name:

John D. Vollaro

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

/s/ Constantine Iordanou

 

Constantine Iordanou

 

18

--------------------------------------------------------------------------------